Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 1-20 are pending. 
Applicant provided information disclosure statement (8/25/2021). 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 10 and 18 recite the limitations of 

Initiate…with a merchant; request…information associated with one or more resources associated with the merchant; receive information associated with one or more historical resource transfers executed by one or more users within a predetermined distance from a location of the merchant, wherein the one or more historical resource transfers comprises at least one or more same or similar resources as that of the one or more resources associated with the merchant, and a time of year that the historical resource transfers were executed by the one or more users; initiate…to predict a market need for the one or more resources associated with the merchant; predict the market need for the one or more resources associated with the merchant…and initiate…to generate one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant based on at least the market need.






These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving/initiating data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor/system, the claims language encompasses simple limitations such as initiating steps, requesting and receiving information, predicting information, and generating information. A user is able to request and receive information regarding a merchant and then predict market needs with respect to merchant resources. Taking this data in, the user is able to generate transfer requests based on the received information and market predictions. These steps can be done without the use of a computer. Determining market needs and determining resource transfer requests is something that was done before the technological age. 
The claims also deal with transactions between consumers and merchants and determining market needs (see independent claims) which clearly fall in the abstract idea grouping of certain methods of organizing human activities (marketing or sales activities or behaviors; business relations, managing personal behavior or relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of non-transitory storage device, processing device, computing device, machine learning engine, analytical recommendation engine, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the different kinds of merchants that are involved such as peer merchants. The dependent claims further describe different aspects of the resource transfer requests such as the request having different conditions in place. The dependent claims further describe different aspects of the merchants such as if they are located within a virtual boundary. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
non-transitory storage device, processing device, computing device, machine learning engine, analytical recommendation engine
claim 2, 11, and 19 recite interface and control signal 
Claim 3, 12, and 20 recite virtual boundaries 
Claim 10 recites computing device, machine learning engine, analytical recommendation engine, claim 10 also recites method, but method is not considered an additional element. 
Claim 18 recites and non-transitory computer readable medium, computing device, machine learning engine, analytical recommendation engine

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0192 and 1007.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0192 and 1007. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 262-281 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US20200111048A1) in further view of Kim (US20170344982A1) herein Kim. 

Regarding claim 1, and similarly claims 10 and 18, Jose teaches 

A system… the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (See abstract- A system and method of sourcing materials) (See para 0063- As indicated in the drawing figure, internal nontransitory storage systems 318 and optional removable nontransitory storage systems 322 may communicate with processing unit 306 via system bus 310. In that regard, these components may include interfaces or device controllers (not shown) communicably coupled to system bus 310, as is known by those skilled in the relevant art. ) (See figure 3) 

A computer implemented method for implementing predictive resource transfers, the method comprising: (See abstract- A system and method of sourcing materials) This shows a method. 

A computer program product for implementing predictive resource transfers, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to (See para 0063- As indicated in the drawing figure, internal nontransitory storage systems 318 and optional removable nontransitory storage systems 322 may communicate with processing unit 306 via system bus 310. In that regard, these components may include interfaces or device controllers (not shown) communicably coupled to system bus 310, as is known by those skilled in the relevant art. ) (See figure 3) 

 initiate a remote access to a computing device associated with a merchant (See para 0013- the server platform communicatively coupled with a remote device operated by the candidate Seller and communicatively coupled with a remote device operated by the candidate Buyer…an application program receiving bid information from the candidate Seller) This shows the seller device can access the server platform remotely to use the application program. The seller here is interpreted as the merchant because they are selling things. 

 request, via the remote access, information associated with one or more resources associated with the merchant Examiner interprets the request to be when the UI of the application requests the seller to provide information about the resources. Examiner interprets resources to be anything belonging to the seller such as the goods they sell or their money. (See para 0036- System 100 provides Sellers 110 in very complex and fragmented markets and industries a very simple software application 129 that, as is typical with mobile apps, may allow intuitive and familiar scrolling functionality (e.g., up and down a list or menu that is too long to be displayed on a screen, for instance), selecting (e.g., by clicking or tapping) a photo, icon, tradename, product identifier, barcode, quick response (“QR”) code, or some other representation of a product, and entering (e.g., via text box, drop-down menu, or some other familiar UI input mechanism) transaction particulars, such as a total available quantity, a price per unit or volume, availability date, shipping or carrier information, liability terms, etc. that are or may be relevant to Buyers 150. These data, a subset of these data, or a combination of these or other data may be entered via a UI of software application 129 to device 120, which in turn may transmit, distribute, send, or otherwise communicate such data, either as a discrete package or in combination with other data (such as an identification of Seller 110, address or city information, value-added tax eligibility or other taxation information, carriage terms, etc.), to server platform 130. In FIG. 1, this is represented by the one-way arrow from remote device 120 to server platform labeled as a “Bid.”) 

electronically receive information associated with one or more historical resource transfers Examiner interprets resource transfers to be any selling or shifting of the seller’s resources. The system receives historical data of past selling transactions as seen here (See para 0013- and a machine learning algorithm comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions; the server platform including no transient data and instructions causing a processing component executing the instructions to match a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, the historical data, and output from the machine learning algorithm to identify a transaction) This shows the machine learning algorithm, which is part of the system receives historical data for past transactions. This information is received electronically since the system is based on a computer as seen in fig. 1 and 3. The information can also be received electronically from a database as seen here (See para 0071- For example, such a database 360 may include a repository for storing information regarding market conditions or historical supply and demand curves as a function of time, etc.)

Even though Jose teaches historical data, it’s not clear that the historical transactions are made by users with respect to location of the seller. However Kim teaches historical resource transfers executed by one or more users within a predetermined distance from a location of the merchant (See para 0061- For example, the user preferences may indicate that the user wishes to only order from merchants that are within a certain distance from their home while the transaction history may indicate that particular merchants are utilized more frequently when ordering certain categories of items. In some embodiments, the electronic appliance may track and record the user preferences and transaction history as the user searches and purchases items with the electronic appliance. ) Examiner interprets the users to be buyers and this shows that buyers’ transaction history indicates they buy from merchants that are predetermined location from their house. 

Jose and Kim are analogous art because they are from the same problem solving area of transactions and they both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jose’s invention by incorporating the method of Kim because Jose’s retrieval of historical transactions can also look at the buyer’s preferences with respect to locations of the sellers. This information can also be inputted into the machine learning algorithm, to make better matches and to learn which transactions in the past are more successful than others with respect to location data. 

Jose further teaches wherein the one or more historical resource transfers comprises at least one or more same or similar resources as that of the one or more resources associated with the merchant, and a time of year that the historical resource transfers were executed by the one or more users (See para 0037- In that regard, server platform 130 may employ a sophisticated machine learning algorithm or other control or processing logic that takes into consideration, for example, historic price learning (for instance, from previous transactions involving the same or similar products and quantities, the same or similarly-situated Sellers 110, or both), price analytics (based, for instance, upon current or past supply/demand curves, currently pending or historical transactions involving similar products and Sellers 110, and the like)) This shows the historical data shows same or similar sellers and products sold. Time of the year is also taught since the system looks at seasonality and time of the week as seen here (See para 0041- transactions recently consummated between the same parties; other historic data; seasonal or environmental factors; order book projections for a specific time period; and other transaction-relevant information. For example, where stone crab season is approaching its peak, it may be expected that the price per pound for stone crab legs may steadily decrease in the coming weeks. In the event of an approaching hurricane or a contemporaneous oil spill near prime fishing grounds, for example, a Buyer 150 may expect the market price for stone crab legs to spike higher, irrespective of the date on the calendar; ) 

initiate a machine learning engine on the one or more historical resource transfers to predict a market need for the one or more resources associated with the merchant (See para 0012- In some implementations described below, the comparing comprises utilizing a machine learning algorithm to analyze the historical data. Some methods may further comprise predicting a future supply and a future demand for the materials in the inventory based on the historical data and the information associated with the transaction.) This shows a machine learning system is used on the historical to predict market needs such as supply and demand. This is respect to sellers and buyers. The machine learning engine is also seen in the system as seen here (See para 0037-  In FIG. 1, this analytical functionality is represented by Analytics and Machine Learning Engine (“AMLE”) at reference numeral 140. AMLE 140 functionality is addressed in more detail below, but it is worth noting here that AMLE 140 need not be a separate device or system component distinct from server platform 130 as illustrated in FIG. 1) 

 predict the market need for the one or more resources associated with the merchant based on at least initiating the machine learning engine on the one or more historical resource transfers; (See para 0012- In some implementations described below, the comparing comprises utilizing a machine learning algorithm to analyze the historical data. Some methods may further comprise predicting a future supply and a future demand for the materials in the inventory based on the historical data and the information associated with the transaction.) This shows predicting a market need of supply and demand based on initiating machine learning on the historical data. 

and initiate an analytical recommendation engine configured to generate one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant based on at least the market need.  (See para 0081-Method 400 may proceed by connecting or matching one or more Sellers having present or expected inventory (as represented in a received Bid) with Buyers having present or expected necessity (as represented in received demand data) as indicated at block 406. As noted above, this matching may be complex and involve multiple candidate entities on both the sell-side as well as the buy-side. Even in an implementation in which the system 100 illustrated in FIG. 1 is proprietary or unique to a single Buyer, multiple Sellers may be implicated or matched in a transaction that satisfies all of the Buyer's requirements (in terms of quantity, quality, price, average purchase price, etc.) for a requested volume of product or materials…It is noted that the matching functionality illustrated at block 406 may be informed or influenced by historical data (involving transactions between particular candidate entities, for example, involving the same or similar products, or both) in some implementations of method 400.) (See figure 4). The analytical engine corresponds to the system since the system carries out the functions of the analytical engine. The system generates a transfer request by generating a match between the seller and buyer to conduct a transaction. This is with respect to resources the seller is selling, and based on the market need the machine learning algorithm determines from step 404 in figure 4. 


Regarding claim 9, Jose and Kim teach the limitations of claims 1, however Jose further teaches  

 determine one or more peer resource transfers executed by one or more peer merchants, wherein the one or more peer resource transfers are associated with one or more same or similar resources as that of the one or more resources associated with the merchant  The system looks at historical data that has similar transactions with peer merchants. Examiner interprets peer merchants to be similar merchants. (See para 0037- In that regard, server platform 130 may employ a sophisticated machine learning algorithm or other control or processing logic that takes into consideration, for example, historic price learning (for instance, from previous transactions involving the same or similar products and quantities, the same or similarly-situated Sellers 110, or both), price analytics (based, for instance, upon current or past supply/demand curves, currently pending or historical transactions involving similar products and Sellers 110, and the like). 

and Page 31 of 37 ATTY DKT. NO. 9553US1.014033.3944initiate the analytical recommendation engine configured to generate the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant based on at least the one or more peer resource transfers executed by the one or more peer merchants. The analytical engine corresponds to the system since the system carries out the functions of the analytical engine. The system generates a transfer request by generating a match between the seller and buyer to conduct a transaction. This is with respect to resources the seller is selling, and based on the market need the machine learning algorithm determines from step 404 in figure 4. This is also based on peer merchants that the machine learning looked at in the previous step in step 404 and as seen here (See para 0037- In that regard, server platform 130 may employ a sophisticated machine learning algorithm or other control or processing logic that takes into consideration, for example, historic price learning (for instance, from previous transactions involving the same or similar products and quantities, the same or similarly-situated Sellers 110, or both), price analytics (based, for instance, upon current or past supply/demand curves, currently pending or historical transactions involving similar products and Sellers 110, and the like). 

Claim(s) 2, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US20200111048A1) in further view of Kim (US20170344982A1) herein Kim in further view of Ayad (US20210125247A1). 

Regarding claim 2, and similarly claims 11 and 19, Jose and Kim teach the limitations of claims 1, 10, and 18, however they do not teach 
transmit control signals configured to cause the computing device associated with the merchant to display, via an authorization interface, the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant;
receive, via the authorization interface, a merchant input authorizing a distribution of the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant;
and Page 29 of 37 ATTY DKT. NO. 9553US1.014033.3944store the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant
However Ayad teaches transmit control signals configured to cause the computing device associated with the merchant to display, via an authorization interface, the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant (See fig. 2 and para 0087- FIG. 7 is an example of a login screen 700 that is presented to a merchant by an e-commerce platform. The login screen may be implemented as a part of the UI 508. The merchant has two choices. First, they may use a store login 702 to log into a specific online store using their credentials (e.g. store address, username, email, password) and manage that individual store.) This shows the system transmits signals after the user logs in to display figure 2 to the user. The user here is the merchant who owns a store. Fig. 2 is the authorization interface since a log in needs to be entered to see the interface of fig. 2. Figure 2 shows resource transfer requests of resources the merchant sells such as showing sales through different channels and total sales with respect to time. 

receive, via the authorization interface, a merchant input authorizing a distribution of the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant The interface is also able to receive merchant inputs to authorize distribution of the resource transfer requests such as by order fulfilling. This is with respect to the resources the merchant sells such as products. (See para 0051- The merchant may then review and fulfill (or cancel) the order. ) (See para 0056- The merchant may then review and fulfill (or cancel) the order. A review component may implement a business process merchant's use to ensure orders are suitable for fulfillment before actually fulfilling them. Orders may be fraudulent, require verification (e.g., ID checking), have a payment method which requires the merchant to wait to make sure they will receive their funds, and the like… Before proceeding to fulfillment, the merchant may need to capture the payment information (e.g., credit card information) or wait to receive it (e.g., via a bank transfer, check, and the like) and mark the order as paid… then the merchant picks and packs the products in a box, purchase a shipping label and input its tracking number, or just mark the item as fulfilled.)

and Page 29 of 37 ATTY DKT. NO. 9553US1.014033.3944store the one or more resource transfer requests associated with at least a subset of the one or more resources associated with the merchant in a merchant database. Examiner interprets the transfer requests are stored because figure 2 shows they are stored in the in a table as seen on the left hand side of fig. 2. This data is stored in the database of item 134 as seen here (See 0037- Transactional data may include customer contact information, billing information, shipping information, information on products purchased, information on services rendered, and any other information associated with business through the e-commerce platform 100. In some embodiments, the e-commerce platform 100 may store this data in a data facility 134. And see fig. 4). 

Jose, Kim, and Ayad are analogous art because they are from the same problem solving area of transactions and they all belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jose’s and Kim’s invention by incorporating the method of Ayad because Jose’s and Kim’s invention can also provide authorization to the merchant to log in to their stores and see in a table all the past resource transfer requests. The merchant would also be able to mark orders complete themselves and have a better understanding of sales analytics. This helps the merchant keep their information more organized. Sales data of different channels would also help the machine learning in Jose better determine most optimal matches for sellers and buyers based on what channel they used to purchase. 

Claim(s) 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US20200111048A1) in further view of Kim (US20170344982A1) herein Kim in further view of Ayad (US20210125247A1) in further view of Fan (US20200394609A1). 
Regarding claim 3, and similarly claims 12 and 20, Jose, Kim, and Ayad teach the limitations of claims 2, 11, and 19, however they do not teach 


receiving from the computing device, the location of the merchant and one or more radial distance inputs; and defining the one or more virtual geographic boundaries around the location of the merchant based on at least each of the one or more radial distance inputs.
However Fan teaches receiving from the computing device, the location of the merchant and one or more radial distance inputs (See para 0068- In some examples, geo-fence module 214 may also be configured to interact with a positioning system (e.g., GPS, etc.) to define the geographical boundary (e.g., within a predetermined area around a merchant or consumer location, etc.). For example, geo-fence module 214 may determine a latitude, longitude, radius, duration, transition types, or other information.) This shows the systems receives location information of a merchant by way of GPS and radius information. 

and defining the one or more virtual geographic boundaries around the location of the merchant based on at least each of the one or more radial distance inputs (See para 0068- In some examples, geo-fence module 214 may also be configured to interact with a positioning system (e.g., GPS, etc.) to define the geographical boundary (e.g., within a predetermined area around a merchant or consumer location, etc.). For example, geo-fence module 214 may determine a latitude, longitude, radius, duration, transition types, or other information.) This shows a geographical boundary is defined. This is virtual since it is being done on a computer/system as seen in fig. 1. 

Jose, Kim, Ayad, Fan are analogous art because they are from the same problem solving area of transactions between merchant and consumers and they all belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jose’s, Kim’s, and Ayad’s invention by incorporating the method of Fan because they would be able to utilize the virtual boundary to determine further consumer characteristics such as how far consumers are from merchants when they are making purchases. This information can be used by the machine learning in Jose to make more quality matches that would result in successful transactions between seller and buyer. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Manapat (10867303) Discloses Systems, methods, and apparatuses for implementing user customizable risk management tools with statistical modeling and a recommendation engine within a computing environment are provided. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683